EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	Claims 3-4, 8 and 17 have been canceled.
	Claim 1 has been amended as: “A method, comprising:
	receiving, by a system comprising a processor, channel state information comprising signal strength information indicating strength of a wireless signal received at first mobile devices from a group of antenna arrays;
	storing, by the system, the channel state information along with other channel state information for the group of antenna arrays, resulting in aggregated channel state information;
	storing, by the system, beam pattern information that identifies beam patterns produced by the group of antenna arrays, wherein the beam patterns are produced by constructive and destructive interference of wireless communication signals generated  by multiple antenna elements of the group of antenna arrays;  [[
	analyzing, by the system, the aggregated channel state information and the beam pattern information to pre-calculate, prior to use by antenna arrays of the group of antenna arrays, an atomic set of recovery beam patterns comprising recovery beam patterns for the use by the antenna arrays of the group of antenna arrays in response to a beam failure at the group of antenna arrays, wherein the beam failure comprises a connection disruption between a first mobile device of the first mobile devices and an antenna array of the group of antenna arrays, and wherein respective antenna arrays of the group of antenna arrays use the atomic set of recovery beam patterns by switching to respective recovery beam patterns of the atomic set of recovery beam patterns, followed by entering reactive modes to converge on respective subsequent beam patterns; and
	in response to the beam failure at the group of antenna arrays: 
	using, by the system, a selection criterion to select the atomic set of recovery beam patterns from among atomic sets of recovery beam patterns,
	wherein the selection criterion comprises a first criterion related to a position of a second mobile device associated with a security violation, and wherein the atomic set of recovery beam patterns comprises an attenuated signal strength at the position of the second mobile device; and
	facilitating, by the system, switching the group of antenna arrays to the respective recovery beam patterns of the atomic set of recovery beam patterns.”
	
	Claim 5 has been amended as: “The method of [[claim 1, wherein the selection criterion further comprises a second criterion related to a spatial distribution of mobile devices in wireless communication with the group of antenna arrays.”

	Claim 6 has been amended as: “The method of [[claim 1, wherein the selection criterion further comprises a second criterion related to a position of a [[the antenna array of the group of antenna arrays.

	Claim 7 has been amended as: “The method of [[claim 4]] claim 1, wherein the selection criterion further comprises a second criterion related to a position of a [[second]] mobile device associated with the [[beam failure.”

	Claim 9 has been amended as: “The method of [[claim 4]] claim 1, wherein the selection criterion further comprises at least one criterion from a group of criteria, the group of criteria comprising a [[first]] second criterion relating to prevailing weather information, a [[second]] third criterion relating to date information, and a [[third]] fourth criterion related to time information.”

	Claim 10 has been amended as: “The method of [[claim 4]] claim 1, wherein analyzing the aggregated channel state information and the beam pattern information to pre-calculate the atomic set of recovery beam patterns is in response to [[an]] a beam failure inference based on the channel state information [[

	Claim 11 has been amended as: “The method of claim 1, wherein the system comprises a radio access network intelligent controller device, [[

	Claim 12 has been amended as: “The method of claim 1, further comprising receiving and storing, by the system, failure position information comprising [[a]] the position of [[a]] the second mobile device during a failure of wireless communication between the second mobile device and [[an]] the antenna array of the group of antenna arrays, and wherein [[the]] analyzing the aggregated channel state information and the beam pattern information comprises analyzing the failure position information.”

	Claim 13 has been amended as:  “A method, comprising:
	generating, by an antenna array of a group of antenna arrays, wireless communication signals in a beam pattern produced by constructive and destructive interference of signals generated by multiple antenna elements of the antenna array; and
	in response to a beam failure at the group of antenna arrays, the beam failure comprising a connection disruption between a first mobile device and at least one antenna array of the group of antenna arrays, switching, by the multiple antenna elements of the antenna array, the beam pattern to a recovery beam pattern from a pre-calculated atomic set of recovery beam patterns, 
	wherein the pre-calculated atomic set of recovery beam patterns comprises recovery beam patterns for use by at least some of the antenna arrays of the group of antenna arrays,
	wherein the pre-calculated atomic set of recovery beam patterns was selected from among atomic sets of recovery beam patterns using a selection criterion, wherein the selection criterion comprises a criterion related to a position of a second mobile device associated with a security violation, and wherein the pre-calculated atomic set of recovery beam patterns comprises an attenuated signal strength at the position of the second mobile device, and
	wherein the antenna array and respective antenna arrays of the group of antenna arrays use the pre-calculated atomic set of recovery beam patterns, followed by entering reactive modes no converge on respective subsequent beam patterns.”

	Claim 15 has been amended as: “The method of claim 13, [[further comprises an evaluation of [[
	Claim 16 has been amended as: “A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of an antenna array control device, facilitated performance of operations, the operation comprising:
	identifying a beam failure at an antenna array, the beam failure comprising a connection disruption between a mobile device and the antenna array;
	using a selection criterion to select a pre-calculated recovery beam pattern from among a pre-calculated atomic set of recovery beam patterns;
	switching the antenna array to [[a]] the pre-calculated recovery beam pattern [[
	the pre-calculated recovery beam pattern comprises a beam pattern produced by constructive and destructive interference of wireless communication signals generated by multiple antenna elements of the antenna array;
	the pre-calculated atomic set of recovery beam patterns comprises recovery beam patterns for use by a group of antenna arrays comprising the antenna array;
	the pre-calculated atomic set of recovery beam patterns is predetermined for the group of antenna arrays by analyzing aggregated channel state information and beam pattern information for the group of antenna arrays;
	the mobile device is associated with a security violation, and the pre-calculated recovery beam pattern comprises a reduced signal strength at a position of the mobile device; and
	the pre-calculated recovery beam pattern has a lower probability of wireless communication failures in comparison to at least one other beam pattern for the antenna array; and
	subsequent to switching the antenna array to the pre-calculated recovery beam pattern, entering the antenna array into a reactive mode to converge on a subsequent beam pattern.”

	Claim 18 has been amended as: “The non-transitory machine-readable storage medium of [[claim 17]] claim 16, wherein the selection criterion is applicable to a spatial distribution of mobile devices in wireless communication with the antenna array.”

	Claim 19 has been amended as: “The non-transitory machine-readable storage medium of [[claim 17]] claim 16, wherein the position of the mobile device is a first position of a first mobile device, and wherein the selection criterion is applicable to a second position of [[the]] a second mobile device.”

	Claim 21 has been added as: (New) “The non-transitory machine-readable storage medium of claim 16, wherein analyzing the aggregated channel state information and the beam pattern information comprises a machine learning analysis of the aggregated channel state information and the beam pattern information.”

	Claim 22 has been added as: (New) “The non-transitory machine-readable storage medium of claim 16, wherein the selection criterion is related to channel state information for mobile devices in wireless communication with the antenna array of the group of antenna arrays.”

  	Claim 23 has been added: (New) “The non-transitory machine-readable storage medium of claim 16, wherein the selection criterion comprises at least one criterion from a group of criteria, the group of criteria comprising prevailing weather information, date information, and time information.”

	Claim 24 has been added: (New) “The non-transitory machine-readable storage medium of claim 16, wherein the operations further comprise analyzing the aggregated channel state information and the beam pattern information to pre-calculate the pre-calculated atomic set of recovery beam patterns in response to a beam failure inference based on the aggregated channel state information.”

	Claim 25 has been added: (New) “The non-transitory machine-readable storage medium of claim 24, wherein the wherein the antenna array control device comprises a radio access network intelligent controller device.”
3.	Authorization for this examiner’s amendment was given in an interview with Attorney Ari Gilder on 3 August 2022.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412